DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  While the application describes a computer and computer program per se, the claims set forth goals for the computer program to accomplish without the application describing a corresponding algorithm. These goals include “transmit a signal ... to deliver...at a pressure based on the desired ratio”.  Rather than expressing any algorithm to base pressure on a desired ratio, the specification just makes vague, non-scientific statements that cannot be generalized to an algorithm.  In [0030]-[0031] it is stated “if a user chooses to use a mixture of 25% Chlorine, 25% Oxygen and 50% Argon … The control pressure of each stream will be such that partial pressure of the individual gas will equate its desired ration. For example, Cl2 and O2 will be controlled to 15 psia, and Argon at 30 psia, with outlet valve closed till mixed chamber pressure becomes 30 psia”.  However, this would result in flow going backward into the Cl2 and O2 sources, as the chamber pressure is greater than the source pressure!  As stated is MPEP 2181 (II)(B): "a rejection under 35 U.S.C. 112(b) or pre-AlA 35 U.S.C. 112, second paragraph is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242." Also, in claim 6, the meaning and scope of “the pressure of one or more individual gases will equate its desired ratio of the gases in the mixture” is unclear.
Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  While the application describes a computer and computer program per se, the claims set forth a goal for the computer program to accomplish without the application describing a corresponding algorithm. The goal is “determine a ratio of each of the different gases in the reference volume based on a pressure measured across the plurality of solenoid valves”.  Rather than expressing any algorithm to base pressure on a desired ratio, the specification just makes vague, non-scientific statements that cannot be generalized to an algorithm.  In [0030]-[0031] it is stated “if a user chooses to use a mixture of 25% Chlorine, 25% Oxygen and 50% Argon … The control pressure of each stream will be such that partial pressure of the individual gas will equate its desired ration. For example, Cl2 and O2 will be controlled to 15 psia, and Argon at 30 psia, with outlet valve closed till mixed chamber pressure becomes 30 psia”.  However, this would result in flow going backward into the Cl2 and O2 sources, as the chamber pressure is greater than the source pressure!  As stated is MPEP 2181 (II)(B): "a rejection under 35 U.S.C. 112(b) or pre-AlA 35 U.S.C. 112, second paragraph is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242." Also, in claim 12, the meaning and scope of “the pressure of one or more individual gases will equate its desired ratio of the gases in the mixture” is unclear. 
Claims 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  While the application describes a computer and computer program per se, the claims set forth a goal for the computer program to accomplish without the application describing a corresponding algorithm. The goal is “determine a ratio of each of the different gases in the reference volume based on a pressure measured across the plurality of inlet valves”.  Rather than expressing any algorithm to base pressure on a desired ratio, the specification just makes vague, non-scientific statements that cannot be generalized to an algorithm.  In [0030]-[0031] it is stated “if a user chooses to use a mixture of 25% Chlorine, 25% Oxygen and 50% Argon … The control pressure of each stream will be such that partial pressure of the individual gas will equate its desired ration. For example, Cl2 and O2 will be controlled to 15 psia, and Argon at 30 psia, with outlet valve closed till mixed chamber pressure becomes 30 psia”.  However, this would result in flow going backward into the Cl2 and O2 sources, as the chamber pressure is greater than the source pressure!  As stated is MPEP 2181 (II)(B): "a rejection under 35 U.S.C. 112(b) or pre-AlA 35 U.S.C. 112, second paragraph is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242." 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. While the application describes a computer and computer program per se, the claims set forth goals for the computer program to accomplish without the application describing a corresponding algorithm. These goals include “transmit a signal ... to deliver...at a pressure based on the desired ratio”.  Rather than expressing any algorithm to base pressure on a desired ratio, the specification just makes vague, non-scientific statements that cannot be generalized to an algorithm.  In [0030]-[0031] it is stated “if a user chooses to use a mixture of 25% Chlorine, 25% Oxygen and 50% Argon … The control pressure of each stream will be such that partial pressure of the individual gas will equate its desired ration. For example, Cl2 and O2 will be controlled to 15 psia, and Argon at 30 psia, with outlet valve closed till mixed chamber pressure becomes 30 psia”.  However, this would result in flow going backward into the Cl2 and O2 sources, as the chamber pressure is greater than the source pressure!  
Claims 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  While the application describes a computer and computer program per se, the claims set forth a goal for the computer program to accomplish without the application describing a corresponding algorithm. The goal is “determine a ratio of each of the different gases in the reference volume based on a pressure measured across the plurality of solenoid valves”.  Rather than expressing any algorithm to base pressure on a desired ratio, the specification just makes vague, non-scientific statements that cannot be generalized to an algorithm.  In [0030]-[0031] it is stated “if a user chooses to use a mixture of 25% Chlorine, 25% Oxygen and 50% Argon … The control pressure of each stream will be such that partial pressure of the individual gas will equate its desired ration. For example, Cl2 and O2 will be controlled to 15 psia, and Argon at 30 psia, with outlet valve closed till mixed chamber pressure becomes 30 psia”.  However, this would result in flow going backward into the Cl2 and O2 sources, as the chamber pressure is greater than the source pressure! 
Claims 13 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  While the application describes a computer and computer program per se, the claims set forth a goal for the computer program to accomplish without the application describing a corresponding algorithm. The goal is “determine a ratio of each of the different gases in the reference volume based on a pressure measured across the plurality of inlet valves”.  Rather than expressing any algorithm to base pressure on a desired ratio, the specification just makes vague, non-scientific statements that cannot be generalized to an algorithm.  In [0030]-[0031] it is stated “if a user chooses to use a mixture of 25% Chlorine, 25% Oxygen and 50% Argon … The control pressure of each stream will be such that partial pressure of the individual gas will equate its desired ration. For example, Cl2 and O2 will be controlled to 15 psia, and Argon at 30 psia, with outlet valve closed till mixed chamber pressure becomes 30 psia”.  However, this would result in flow going backward into the Cl2 and O2 sources, as the chamber pressure is greater than the source pressure!  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


While it is unclear what is being claimed, as discussed above, the claims have been considered with regard to section 101 to the extent possible  
Claims 7-13 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Unlike independent claim 1 which requires transmitting a signal to valves to control the system, independent claims 7 and 13 have been broadened such that the computer program only results in determining a ratio.  So, while it is unclear what is being claimed, to the extent that the program merely determines a number without the number being used to control the system, the system is not significantly more than an abstract idea.  The elements of the system other than the programmed computer are known in combination for example from Airhart (US 4,073,363). 
Claim Rejections - 35 USC §§ 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

While it is unclear what is being claimed, the claims have been considered with regard to the prior art to the extent possible.
Claim 1-13 and 19-25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mayeux (US 5,878,771).  Regarding claims 1-4 and 6, Mayeaux discloses or suggests a system comprising a plurality of inlet valves (two or more of 15A, 15B, 15C, 15D) , each comprising a solenoid (206) valve or an electronic pressure regulator; a known reference volume (20) fluidically connect to the inlet valves; a processing chamber (13 or alternatively see column 12 line 15-18) connected to the reference volume; a sensor (30) and a computer (40) connected to one or more storage devices containing one or more computer programs (see column 12, lines 15-40). Regarding claim 5, outlet valve (26, 17, 22 or 35) is disclosed. Regarding claim 20, as manifold is disclosed (see Fig. 2).  Regarding claims 21 and 25, a plurality of outlet valves (two or more of 26, 35, 17 and 22) is disclosed.  Regarding claim 22, a vacuum portion is disclosed (see col. 11, line 60 to col. 12 line 15). Regarding claims 23 and 24, the discussion of temperature would have disclosed or suggested a temperature sensor to one of ordinary skill in the art.  Regarding claims 7-10, 12, 13 and 19, Mayeaux discloses or suggests a system comprising a plurality of inlet valves (two or more of 17, 22, 29, 15A, 15B, 15C, 15D) , each comprising a solenoid (206) valve or an electronic pressure regulator; a known reference volume (20) fluidically connect to the inlet valves; a processing chamber (13) connected to the reference volume; and a computer (40) connected to one or more storage devices containing one or more computer programs (see column 12, lines 15-40). Regarding claim 11, outlet valve (26, 17, 22 or 35) is disclosed. 
Response to Arguments
Applicant cites no authority to withdraw some claims from consideration.  
Claims 1-13 and 19-25 are pending and none are withdrawn.  
Rather than expressing any algorithm to base pressure on a desired ratio, the specification just makes vague, non-scientific statements that cannot be generalized to an algorithm.  In [0030]-[0031] it is stated “if a user chooses to use a mixture of 25% Chlorine, 25% Oxygen and 50% Argon … The control pressure of each stream will be such that partial pressure of the individual gas will equate its desired ration. For example, Cl2 and O2 will be controlled to 15 psia, and Argon at 30 psia, with outlet valve closed till mixed chamber pressure becomes 30 psia”.  However, this would result in flow going backward into the Cl2 and O2 sources, as the chamber pressure is greater than the source pressure!
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774